Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Fixed Claim Language (Printer Rush)
Amended claim 213 (Renumbered claim 38) should be printed to recite:
The external medical device of claim 211, the operations further comprising providing at least the first and second risk scores associated with the potential cardiac arrhythmia event as time changing series of risk scores.
wherein classifying the first and second risk scores comprises performing a time changing classification of the risk of the potential cardiac arrhythmia event for the subject based on a time changing series of risk scores or adjusting an underlying specificity of the one or more machine learning classifier models to reduce false positives in an underlying classification of the risk of the potential cardiac arrhythmia event for the subject.

Amended claim 215 (Renamed claim 40) should be printed to recite:
The non-transitory computer-readable storage medium of claim 214, the operations further comprising:
discriminating between normal and ectopic beats in the first set of physiological information.

/T.S.W./               Examiner, Art Unit 3686    
08/30/2021                                                                                                                                                                                     

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686